DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-8 and 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (US Pub.: 2018/0039588) in view of Bruennert et al. (US Patent 8,041,865) and Ryan (US Patent 5,991,850).

As per claim 1, YUN teaches/suggests a memory device comprising: receive a command (e.g. associated with command for data read/write operations) is to be executed by a separate memory device (e.g. associated with Fig. 1, ref. 200, 300) coupled with a same data channel (e.g. associated with Fig. 1, ref. DATA); and execution of the command based on whether the command is a read command or a write command (e.g. associated with data read operation or data write operation being carried out properly) (Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; and [0067]-[0072]). 
YUN does not teach the memory device comprising: 
one or more registers arranged to maintain on-die termination (ODT) settings; and 
control circuitry to: having an indication that the command is to be executed; and
read the one or more registers to determine what ODT setting to apply during execution based on whether the separate memory device is in a same or different package from the memory device and based on transaction type. 
Bruennert teaches/suggests a memory device comprising: one or more registers arranged to maintain on-die termination (ODT) settings (e.g. associated with having register file 232 being maintained in corresponding register(s) for ODT setting: col. 7, ll. 11-30); and control circuitry to: having an indication that the command (e.g. associated with command(s) for read/write transaction: col. 3, ll. 11-12; col. 4, ll. 11-13; col. 5, ll. 13-
Ryan teaches/suggests a memory device comprising: wherein the memory device being in package (e.g. associated with DRAM(s) being packaged to form DIMM) (col. 1, ll. 17-30).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Bruennert’s register for maintaining ODT Ryan’s packaging into YUN’s memory device for the benefit of allowing power efficient implementations (Bruennert, col. 8, ll. 13) and allowing larger computer bus width to simultaneous access the DRAMs (Ryan, col. 1, ll. 21-25) while improving memory accessing performance (Ryan, col. 4, ll. 45-49) to obtain the invention as specified in claim 1.

As per claim 2, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: the memory device is located on a first package that includes the separate memory device, the memory device arranged to be a terminating memory device (e.g. YUN, associated with Fig. 7, ref. Rank2) for the first package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30). 
 
As per claim 3, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 2 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: a first group identifier assigned to the first package to indicate that the separate memory device is located on a same package, the command is a write command, the control circuitry to cause the memory device to provide a Hi_z ODT setting during a write operation to the separate memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. Koshizuka (US Pub.: 2010/0182817) shows the use of 120 ohm Hi-z impedance for write operation in Fig 2). 
 
As per claim 4, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: the memory device is located on a first package that includes at least one other memory device, the memory device arranged to be a terminating memory device for the first package, the separate memory device located on a second package, a first group identifier assigned to the second package, the first group identifier to indicate that the separate memory device is located on a different package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 
 
As per claim 5, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 4 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: the command is a read command, the control circuitry to cause the memory device to provide a first ODT setting during a read operation if the second package is located adjacent to or near to the first package or provide a second ODT setting during the read operation if the second package is not located adjacent to the YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 
 
As per claim 6, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 1 above, where YUN and Bruennert further teach/suggest the memory device wherein: the command is received from a controller (e.g. YUN, controller (100) in Fig. 1; and Bruennert, controller (204) in Fig. 2 and Fig. 7) of a storage device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32;). 
 
As per claim 7, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 6 above, where YUN and Bruennert further teach/suggest the memory device wherein: the memory device includes non-volatile types of memory, and the storage device is a solid state drive (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as solid state drive including non-volatile memory is obvious and/or well-known to one of ordinary skilled in the art (e.g. Doo (US Pub.: 2017/0097790) discloses a solid state drive [0133]). 

As per claim 8, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 7 above, where YUN and Bruennert further teach/suggest the memory device wherein: the non-volatile types of memory include:  a phase change memory, a nanowire memory, a ferroelectric transistor random access memory (FeTRAM), an anti-ferroelectric memory, a resistive memory including a metal oxide base, an oxygen vacancy base and a conductive bridge random access memory (CB-RAM), a spintronic magnetic junction memory, a magnetic tunneling junction (MTJ) memory, a domain wall (DW) and spin orbit transfer (SOT) memory, a thyristor based memory array, a magnetoresistive random access memory (MRAM) that incorporates memristor technology or a spin transfer torque MRAM (STT-MRAM) (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32). 
 
As per claim 14, claim 14 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where YUN, Bruennert and Ryan further teach/suggest the storage device comprising: a controller (e.g. YUN, controller (100) in Fig. 1; and Bruennert, controller (204) in Fig. 2 and Fig. 7) having input/output (I/O) interface circuitry to couple with multiple groups of memory devices (e.g. associated with YUN, Fig. 1, ref. 200, 210, 300, 310, 320; and Bruennert, memory device (202a-d) involved in the transaction in Fig. 2, Fig. 4, and Fig. 7) via a same data channel (e.g. associated with YUN, Fig. 1, ref. DATA; and Bruennert, Fig. 2, ref. 212; Fig. 4, ref. 212; Fig. 7, ref. 212);  and a memory device of a first group (e.g. YUN, associated with Fig. 7, YUN, Fig. 1, ref. 200, 210, 300, 310, 320), the memory device to include: the command from the controller (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 15, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 14 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: the first group of the multiple groups of memory devices is located on a first package, the first group including the separate memory device, the memory device arranged to be a terminating memory device for the first group (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30). 
 
As per claim 16, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 15 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: a first group identifier assigned to the first group to indicate that the separate memory device is located on a same package, the command is a write command, the control circuitry to cause the memory device to provide a Hi_z ODT setting during a write operation to the separate memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. Koshizuka (US Pub.: 2010/0182817) shows the use of 120 ohm Hi-z impedance for write operation in Fig 2). 

As per claim 17, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 14 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: the first group of the multiple groups of memory devices is located on a first package, the first group also includes the separate memory device, the memory device arranged to be a terminating memory device for the first group, the separate memory device included in a second group of the multiple groups of memory devices that are located on a second package, a first group identifier assigned to the second group, the first group identifier to indicate that the separate memory device is located on a different package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 
 
As per claim 18, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 17 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: the command is a read command, the control circuitry to cause the memory device to provide a first ODT setting during a read operation if the second package is located adjacent to or near to the first package or provide a second ODT YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 

As per claim 19, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 14 above, where YUN and Bruennert further teach/suggest the storage device wherein: the memory device includes non-volatile types of memory, and the storage device is a solid state drive (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as solid state drive including non-volatile memory is obvious and/or well-known to one of ordinary skilled in the art (e.g. Doo (US Pub.: 2017/0097790) discloses a solid state drive [0133]).

As per claim 20, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 19 above, where YUN and Bruennert further teach/suggest the storage device wherein: the non-volatile types of memory incudes a phase change memory, a nanowire memory, a ferroelectric transistor random access memory (FeTRAM), an anti-ferroelectric memory, a resistive memory including a metal oxide base, an oxygen YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32).

As per claim 21, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: a group identifier (e.g. associated with the two LSBs encode in binary number for indicating which of the DRAM is reading/writing, wherein the DRAM(s) is packaged to form DIMM: Bruennert, col. 6, ll. 46-64) indicated by the command identifies which package the separate memory device is on; and the control circuitry is to determine what ODT setting to apply based on whether the group identifier indicated by the command indicates that the separate memory device is in the same or different package from the memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 22, claim 22 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where YUN, Bruennert and Ryan further teach/suggest the package comprising: a plurality of memory devices, each of the YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).


As per claim 23, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 22 above, where YUN, Bruennert and Ryan further teach/suggest the package wherein: one of the plurality of memory devices is configured to be a terminating memory device for the package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 24, YUN, Bruennert and Ryan teach/suggest all the claimed features of claim 22 above, where YUN, Bruennert and Ryan further teach/suggest the package wherein: a group identifier (e.g. associated with the two LSBs encode in binary number for indicating which of the DRAM is reading/writing, wherein the DRAM(s) indicated by the command identifies which package the separate memory device is on; and the control circuitry is to determine what ODT setting to apply based on whether the group identifier indicated by the command indicates that the separate memory device is in the same or different package from the memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; Ryan, col. 1, ll. 17-30).

II. PERTINENT RELATED PRIOR ART 
Koshizuka (US Pub.: 2010/0182817): discloses the use of 120 ohm Hi-z impedance for write operation (Fig 2).
Doo (US Pub.: 2017/0097790): discloses a solid state drive ([0133]).


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 02, 2022